                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 19-cv-01640-CMA-STV

TWO RIVERS WATER & FARMING COMPANY,

       Plaintiff,

v.

AMERICA 2030 CAPITAL LIMITED,
BENTLEY ROTHSCHILD CAPITAL LIMITED, and
BROADRIDGE FINANCIAL SOLUTIONS, INC.,

       Defendants.


     ORDER GRANTING SUBSTITUTED SERVICE AND ALTERNATIVE SERVICE


       This matter is before the Court on Plaintiff Two Rivers Water & Farming

Company’s Motion for Substituted Service or Alternative Service. (Doc. # 26.) Based on

the following reasons, the Court grants the Motion.

                                I.     BACKGROUND

       This case arises from a dispute regarding an investment agreement between the

parties. Plaintiff, a company that assembles water assets by acquiring land with senior

water rights, began seeking investors in hopes of expanding into Colorado in 2018.

(Doc. # 1, ¶¶ 9 & 10.) In September 2018, Defendants’ broker introduced Plaintiff to

Defendants, America 2030 Capital Limited and Bentley Rothschild Capital Limited
(“Defendants”). 1 (Doc. # 1, ¶ 11.) That same month, Plaintiff and Defendants entered

into a loan agreement according to which Defendants would loan Plaintiff up to

$1,100,000 in exchange for 6,800,000 of Plaintiff’s restricted shares as collateral. (Doc.

# 1, ¶ 14.) Plaintiff issued the restricted shares to Defendants in October 2018 by

delivering the shares to Defendant Broadridge Financial Solutions (“Transfer Agent”),

which held them as securities. (Doc. # 1, ¶ 15.)

       However, on or about March 20, 2018, Plaintiff learned that Defendants’ CEO,

Val Sklarov, has an extensive criminal record, and he intended to take Plaintiff’s shares

without funding the loan. (Doc. # 1, ¶¶ 16 & 17.) On April 29, 2019, Defendants sent two

letters to the Transfer Agent demanding that the Transfer Agent make Plaintiff’s

restricted shares available to sell to the public. (Doc. # 1, ¶ 18.) In May 2019—in an

effort to discourage Plaintiff from taking action to stop a transaction that was based on

Defendants’ misrepresentations regarding the loan—Defendants also sent two letters to

Plaintiff stating that Plaintiff was in default under the agreements by virtue of “seeking

‘Injunctive relief from any court of law.’” (Doc. # 1, ¶ 19.) The letters identified JT Singh

as Defendants’ legal counsel. (Doc. # 26 at 3.) Additionally, on June 6, 2019,

Defendants filed arbitration claims with an arbitration and mediation service in St. Kitts &

Nevis, in which Mr. Singh was again identified as Defendants’ legal counsel. (Id. at 3.)

       On June 6, 2019, Plaintiff brought the instant action seeking declaratory relief

and preliminary injunctive relief. See (Doc. # 1). Although the Transfer Agent waived




1In the instant Order, references to “Defendants” are references only to America 2030 Capital
Limited and Bentley Rothschild Capital Limited.

                                               2
service, Plaintiff has not been successful in serving Defendants despite multiple

attempts to contact and serve them. (Doc. # 26.) Plaintiff’s attempts to personally serve

Defendants include the following:

       •   Plaintiff tried to contact Defendants through the email address provided on

           Defendants’ website, which was the same email address that Mr. Singh and

           Defendants used during the arbitration proceedings. (Id. at 7.)

       •   Plaintiff called Mr. Singh approximately ten times. (Id. at 6.)

       •   Plaintiff contacted an international process server to try to serve Defendants

           in the Bahamas or West Indies, which is where Defendants are

           headquartered. (Id. at 8.)

       •   Plaintiff tried to contact Mr. Sklarov through his LinkedIn account. (Id.)

       •   Plaintiff hired a local process server to attempt to serve Defendants at their

           business address in the United States. However the address was not actually

           Defendants’ business address. Rather, the address was for an unrelated

           pack-and-ship business. (Id.)

       After all its attempts to contact and serve Defendants, Plaintiff has been unable

to do so, and it continues to incur considerable expenses due to its efforts. Therefore,

Plaintiff asserts that the Court should permit substituted service on Mr. Singh or

authorize service of process by email.

                                II.     LEGAL STANDARD

       Rule 4 of the Federal Rules of Civil Procedure establishes the standard for

service of process. After filing a lawsuit, a plaintiff has the responsibility of serving a


                                               3
corporation, partnership, or association, regardless of whether the defendant is in a

judicial district in the United States or not. Fed. R. Civ. P. 4(h). If the defendant is in the

United States, then a plaintiff must “deliver[] a copy of the summons and of the

complaint to an officer, a managing or general agent, or any other agent authorized by

appointment or by law to receive service of process. . . .” Id. at 4(h)(1)(B).

       However, if the defendant is outside the United States, it may be served “by any

internationally agreed means of service that is reasonably calculated to give notice,

such as those authorized by the Hague Convention on the Service Abroad of Judicial

and Extrajudicial Documents[.]” Id. at 4(f)(1). If there are no specific means

internationally agreed upon, then service is appropriate “by a method that is reasonably

calculated to give notice,” or “by other means not prohibited by international agreement,

as the court orders.” Id. at 4(f)(2) & (3). Although the responsibility of service falls on the

plaintiff, a defendant “that is subject to service under [the rules stated above] has a duty

to avoid unnecessary expenses of serving the summons.” Id. at 4(d)(1).

       The federal rules are silent regarding substituted and alternative service. Where

federal rules are silent “as to a specific procedural requirement,” the deciding court’s

local rules control. Hammond v. City of Junction City, 2002 U.S. Dist. LEXIS 4117, at *9

(D. Kan. Jan. 23, 2002). Colorado’s Rules of Civil Procedure provide plaintiffs with the

option of substituted service when they cannot accomplish personal service. Colo. R.

Civ. P. 4(f). Plaintiffs are required to file a motion that states:

       (1) the efforts made to obtain personal service and the reason that personal
       service could not be obtained, (2) the identity of the person whom the party
       wishes to deliver the process, and (3) the address, or last known address


                                                4
        of the workplace and residence, if known, of the party upon whom service
        is to be effected.

Id. The court must be:

        satisfied that due diligence has been used to attempt personal service . . .,
        that further attempts to obtain service . . . would be to no avail, and that the
        person to whom delivery of the process is appropriate under the
        circumstances and reasonably calculated to give actual notice to the party
        upon whom service is to be effective.

Id.

                                      III.   ANALYSIS

        At issue is whether the Court should authorize alternative means of personal

service. The Court finds that Mr. Singh is an appropriate person for substituted service.

Additionally, the Court finds that Plaintiff can meet the service requirement through the

alternative service method of email. The Court will discuss each method of service in

turn.

A.      MR. SINGH IS AN APPROPRIATE PERSON FOR SUBSTITUTED SERVICE
        BECAUSE HE HAS A PROFESSIONAL OBLIGATION TO PROVIDE ACTUIAL
        NOTICE TO DEFENDANTS

        If an attorney is currently representing a defendant, it is reasonable to infer that

the attorney will give actual notice of service to that defendant. Contrada, Inc. v.

Parsley, 2010 U.S. Dist. LEXIS 86592 (D. Colo. July 21, 2010). Therefore, Colorado law

allows a plaintiff to serve a defendant’s attorney if the attorney is currently representing

the defendant. Id.

        For instance, in Contrada, a defendant defaulted on a promissory note. Id. at *2.

The plaintiff unsuccessfully attempted to personally serve the defendant approximately

fifteen times using process servers. Id. at *2. As a result, the plaintiff asked the court to

                                               5
allow an attorney that represented the defendant in different proceedings to accept

service for the defendant. Id. at *3. However, the court refused to assume that because

an attorney had represented a defendant in the past, the attorney would give actual

notice to the defendant in the present. Id. at *10. Accordingly, the court ruled the

attorney was not an appropriate person for service under Colorado law. 2 Id. at *11.

        When Plaintiff’s counsel asked Mr. Singh via email if he would accept service on

behalf of Defendants in this case, Mr. Singh replied that “he was not authorized nor

retained for any court actions on [Defendant’s] behalf at the moment.” (Doc. # 26-1, ¶

6.) However, it is clear that Mr. Singh knows Defendants and he represented

Defendants in the contemporaneous arbitration proceeding relating to the same matters

at issue in this case.

       Plaintiff has made an adequate record regarding the steps it took to serve

Defendants and the substitute service it proposes is reasonable. Although Mr. Singh

may deny current representation of Defendants, as the prior lawyer for Defendants in a

matter involving this dispute, the Court expects that Mr. Singh has a professional

obligation to provide actual notice to Defendants of this substituted service. Accordingly,

the Court finds that Mr. Singh is an appropriate person for substituted service. In

addition, as set forth below, the Court also finds that email service is also appropriate.

B.     EMAIL IS AN APPROPRIATE ALTERNATIVE METHOD OF SERVICE
       BECAUSE OTHER ALTERNATIVES WOULD BE UNDULY BURDENSOME

       Courts in this district have found that email is an appropriate alternative method


2The Court notes that in Contrada, the court granted substituted service through the
defendant’s past attorney, albeit under Texas law. Id. at *11. The defendant resided in Texas
and was to be served in Texas; therefore, the court applied Texas law. Id. at *2.

                                               6
of service when a plaintiff attempts, and fails, to personally serve foreign entities. Beijing

QIYI Century Sci. & Tech. Co. v. Shenzhen QIYI Innovations Tech. Co., 2018 U.S. Dist.

LEXIS 211091 (D. Colo. Dec. 13, 2018). Alternative methods of service pursuant to

Fed. R. Civ. P. 4(f)(3) are warranted only if a plaintiff has made a reasonable attempt of

serving a defendant through the Hague Convention, and if “the [C]ourt’s intervention will

avoid further unduly burdensome or futile efforts at service”. Clancy Sys. Int’l, Inc. v.

Image Sensing Sys., 2016 U.S. Dist. LEXIS 190020 (D. Colo. Oct. 14, 2016).

       For instance, in Beijing, a plaintiff sued a Chinese defendant and tried to serve

that defendant through the Hague Convention. 2018 U.S. Dist. LEXIS 211091. The

plaintiff discovered service through the Hague Convention could take longer than a year

and there was no guarantee that it would be effectuated. Id. at *5. The plaintiff then sent

service waivers to attorneys that had represented the defendant in past proceedings but

did not receive them back. Id. at *5-6. Therefore, the court found that service through

the Hague Convention would be too burdensome given the delay it could cause in the

case. Additionally, the court allowed the plaintiff to serve the defendant by email

because the defendant’s email had been used to successfully effectuate service in

previous proceedings. Id. at *10.

       By contrast, in Clancy, the court denied alternative service via email. Clancy,

2016 U.S. Dist. LEXIS 190020. There, a plaintiff sued a Swedish company over a

purchase agreement. Id. at *4. The plaintiff attempted to serve the defendant through

their U.S. counsel, but counsel refused to accept service for the defendant. Id. at *4.

Additionally, the plaintiff attempted to personally serve the defendant through members


                                              7
of the company, but those members refused to identify their affiliation with the

defendant and refused service. Id. at *4-5. However, the court denied alternative service

via email because the plaintiff had not made a reasonable attempt to serve the

defendant through the Hague Convention. Id. at *10.

       In the instant case, the Hague Convention does not extend to the Bahamas or

West Indies. See Hague Conference on Private International Law,

http://www.hcch.net/en/states/hcch-members (last visited Sept. 23, 2019). Thus,

Plaintiff’s alternative option is to personally serve Defendants through an international

process server, which is unduly burdensome due to Hurricane Dorian. (Doc. # 26, ¶ 11.)

Additionally, Plaintiff has made reasonable attempts to communicate and provide

service of process to Defendants. As in Beijing and Clancy, Plaintiff attempted to serve

Defendants through their U.S. counsel from previous proceedings, but counsel refused

to accept service for Defendants. Moreover, as in Beijing, Defendants email address

has been used in previous proceedings, so it is appropriate for purposes of service in

this case. Therefore, an alternative method of service, such as email, is appropriate.

                                  IV.    CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Substituted Service or Alternative

Service (Doc. # 26) is GRANTED.

       Accordingly, the Court ORDERS that Plaintiff shall serve Mr. Singh with the

summons and complaint and a copy of this Order on or before November 8, 2019. It is

       FURTHER ORDERED that Plaintiff shall additionally serve Defendants with the

aforementioned documents via email on or before November 8, 2019. It is


                                             8
      FURTHER ORDERED that Plaintiff shall submit a Return of Service to the Court

upon completion of service.

      DATED: October 25, 2019


                                            BY THE COURT:


                                            _____________________________
                                            CHRISTINE M. ARGUELLO
                                            United States District Judge




                                        9
